Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 16, 2021

                                       No. 04-21-00496-CR

                                 Jonathan Andrew BRUECKEL,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CR9293W
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
       The trial court suspended appellant’s sentence on September 30, 2020 and placed him on
community supervision. The trial court signed orders amending appellant’s community
supervision on June 29, 2021, and on August 31, 2021. Appellant filed a pro se notice of appeal
on November 5, 2021, in which he refers to the June 29, 2021, order. Assuming without
deciding the June 29, 2021, order is an appealable order and because appellant did not file a
motion for new trial, his notice of appeal was due on July 29, 2021. TEX. R. APP. P. 26.2(a)(1).

        “A timely notice of appeal is necessary to invoke the jurisdiction of this Court.” Taylor v.
State, 424 S.W.3d 39, 43 (Tex. Crim. App. 2014). “A defendant’s notice of appeal is timely if
filed within thirty days after the day sentence is imposed or suspended, or within ninety days
after sentencing if the defendant timely files a motion for new trial.” Id. (citing Tex. R. App. P.
26.2(a)(1)). Because appellant did not timely file a notice of appeal, it appears we lack
jurisdiction over this appeal.

       We, therefore, ORDER appellant to show cause in writing, no later than November 30,
2021, why this appeal should not be dismissed for lack of jurisdiction. If appellant fails to
respond by November 30, 2021, this appeal will be dismissed. All appellate deadlines are
suspended until further order of the court.
                                              _________________________________
                                              Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court